Case 19-11821-SDM   Doc 13   Filed 05/22/19 Entered 05/22/19 11:53:59   Desc Main
                             Document     Page 1 of 9
Case 19-11821-SDM   Doc 13   Filed 05/22/19 Entered 05/22/19 11:53:59   Desc Main
                             Document     Page 2 of 9
Case 19-11821-SDM   Doc 13   Filed 05/22/19 Entered 05/22/19 11:53:59   Desc Main
                             Document     Page 3 of 9
Case 19-11821-SDM   Doc 13   Filed 05/22/19 Entered 05/22/19 11:53:59   Desc Main
                             Document     Page 4 of 9
Case 19-11821-SDM   Doc 13   Filed 05/22/19 Entered 05/22/19 11:53:59   Desc Main
                             Document     Page 5 of 9
Case 19-11821-SDM   Doc 13   Filed 05/22/19 Entered 05/22/19 11:53:59   Desc Main
                             Document     Page 6 of 9
Case 19-11821-SDM   Doc 13   Filed 05/22/19 Entered 05/22/19 11:53:59   Desc Main
                             Document     Page 7 of 9
Case 19-11821-SDM   Doc 13   Filed 05/22/19 Entered 05/22/19 11:53:59   Desc Main
                             Document     Page 8 of 9
Case 19-11821-SDM   Doc 13   Filed 05/22/19 Entered 05/22/19 11:53:59   Desc Main
                             Document     Page 9 of 9
